Citation Nr: 9910217	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  97-16 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Timeliness of appeal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1987 to April 
1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 notification by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which informed the veteran that he had not 
perfected a timely appeal to the rating decision of June 22, 
1994.

A personal hearing was held before the RO in August 1997, a 
transcript of which is of record.


FINDINGS OF FACT

1.  By correspondence dated July 7, 1994, the veteran was 
informed of the denial of his claim of service connection for 
a right knee disorder, among other things.

2.  The veteran's Notice of Disagreement was received in 
February 1995.

3.  A Statement of the Case was issued to the veteran on 
March 6, 1995.  This document was sent to the veteran's 
address of record for that time.

4.  No further communication or correspondence is on file 
from the veteran until September 1996, more than one year 
after his appeal period had expired.


CONCLUSION OF LAW

The veteran did not timely file a Substantive Appeal to the 
rating decision of June 22, 1994.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  In May 1993, the veteran submitted a VA Form 21-
526, Application for Compensation or Pension, in which he 
made his original claim of entitlement to service connection 
for, among other things, a right knee disorder.  At that 
time, the veteran listed his home address as being in Tustin, 
California.

The veteran underwent a VA examination in August 1993.  His 
home address was again listed as being in Tustin, California.

By a rating decision dated June 22, 1994, the RO denied the 
claim of entitlement to service connection for a right knee 
disorder, among other things.  The veteran was informed of 
this decision by correspondence dated July 7, 1994.  This 
correspondence was sent to the veteran's address in Tustin, 
California.  It is also noted that a copy was to be sent to 
the veteran's accredited representative.

A Notice of Disagreement was received in February 1995.  This 
document also listed the veteran's home address as being in 
Tustin, California.

A Statement of the Case was issued to the veteran's address 
in Tustin, California, on March 6, 1995.  It is noted that a 
VA Form 9 was enclosed, and that a copy was to be sent to the 
veteran's accredited representative.

The evidence on file shows that no communication or 
correspondence was received from the veteran until September 
1996.  Computer printout sheets show that the veteran 
contacted the RO at that time stating that he should be 
service-connected for his right knee disorder, and that he 
desired a Civil Service Preference Letter.  It is noted that 
entitlement to Civil Service Preference was denied by a 
rating decision dated in that same month.  The computer 
printout sheets noted that the veteran was informed that he 
never responded to the March 1995 Statement of the Case.  The 
veteran stated that he did receive the Statement of the Case, 
and that he responded in April 1995.  After he was informed 
that nothing was in the claims file from him for April 1995, 
the veteran reported that he would resubmit a copy of the 
April 1995 papers.  It is noted that these documents list the 
veteran's address as being in Irvine, California.

Later in September 1996, the RO received a copy of a VA Form 
9, Appeal to the Board, which was signed by the veteran and 
dated in April 1995.  However, no date stamp is on this 
document to show that it was actually received by VA at this 
time; the only date stamp is the one showing the RO received 
the document in September 1996.  It is noted that the 
veteran's address on this document is listed as being in 
Irvine, California.

By correspondence dated in October 1996, the RO informed the 
veteran that the VA Form 9 could not be accepted as valid.  
The RO stated that they had to go by the date the document 
was received, and not the date he stated that he submitted 
the document.  It is noted that this correspondence was sent 
to the veteran's address in Irvine, California.

The veteran's Notice of Disagreement on the timeliness of 
appeal issue was received in December 1996.  The veteran 
reported that he had had multiple phone conversations with 
multiple VA phone attendants who he stated used his VA Form 9 
as a reference until recently.  He emphasized that he had 
followed every step that the VA had given him in a timely 
fashion.  Additionally, the veteran reported that his right 
knee was currently being treated by a private orthopedic 
surgeon.

It is noted that private medical records were obtained from 
the orthopedic surgeon identified in the veteran's December 
1996 Notice of Disagreement.  These records cover the period 
from May 1994 to November 1995.  However, these records do 
not list the veteran's home address; these records do not 
show when the veteran moved from Tustin, California, to 
Irvine, California.

A Statement of the Case on the timeliness of appeal issue was 
promulgated in March 1997, and the veteran's Substantive 
Appeal was received in April 1997.

A personal hearing was conducted before the RO in August 
1997.  At this hearing, the veteran testified that he did not 
actually receive a copy of the Statement of the Case until 
September 1996, when he inquired into the status of his 
claim.  He also testified that he had sent a VA Form 9 in 
March or April 1995, at VA's request.  Further, he testified 
that he made several phone calls to VA during this period 
inquiring about his claim.  The Hearing Office inquired if 
the veteran had moved during the period of March 1995 to 
September 1996.  The veteran responded that he was still in 
the same place, and that he had not had any problems with his 
mail.  

In a September 1997 Supplemental Statement of the Case, the 
Hearing Officer found that an appeal was not timely filed.  
The Hearing Officer found, on review of the claims folder, 
that a Statement of the Case was issued to the veteran in 
March 1995 to his address of record at that time, and there 
was no evidence that this mail was returned as undeliverable.  
Additionally, in a September 1996 inquiry the veteran 
acknowledged that he had received the Statement of the Case 
and had responded in April 1995, and noted that a copy of 
this purported response was received in September 1996.  

Legal Criteria.  Pursuant to 38 U.S.C.A. § 7105(a), a request 
for appellate review by the Board of a decision by the RO is 
initiated by a Notice of Disagreement and completed by a 
Substantive Appeal after a Statement of the Case has been 
furnished.  See 38 C.F.R. § 20.200.  

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the RO within one year 
from the date that that RO mails notice of the determination 
to him or her.  Otherwise, that determination will become 
final.  The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302.

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  Proper completion and 
filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.202.  The Substantive Appeal should 
set out specific arguments relating to errors of fact or law 
made by the RO in reaching the determinations being appealed.  
To the extent feasible, the argument should be related to 
specific items in the Statement of the Case.  While the Board 
must construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determinations being appealed.  
38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.202.

After a timely Notice of Disagreement is filed, the RO is to 
take such review action as is appropriate and, if the matter 
is not resolved to the claimant's satisfaction, issue a 
Statement of the Case.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 
19.26, 19.29, 19.30.  

A Substantive Appeal must be filed within 60 days from the 
date that the RO mails the Statement of the Case or 
Supplemental Statement of the Case to the appellant, or 
within the remainder of the 1-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  The date of mailing 
of the Statement of the Case or Supplemental Statement of the 
Case will be presumed to be the same as the date of the 
Statement of the Case and the date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.

A response which is postmarked prior to expiration of the 
applicable time limit will be accepted as having been timely 
filed.  However, in the event that the postmark is not of 
record, the postmark date will be presumed to be five days 
prior to the date of receipt of the document by the VA, 
excluding Saturday, Sunday and any legal holiday.  38 C.F.R. 
§ 20.305.


Analysis.  In the instant case, the veteran was notified of 
the adverse rating decision in correspondence dated July 7, 
1994.  His Notice of Disagreement was received in February 
1995, and a Statement of the Case was issued to the veteran 
on March 6, 1995.  Therefore, the veteran had until July 1995 
to submit a timely Substantive Appeal.  Nothing that could 
qualify as a substantive appeal was received within this time 
period.  See 38 C.F.R. § 20.202.  In fact, no communication 
was received from the veteran or his representative until 
September 1996, more than a year after the appeal period had 
expired.

The veteran has contended that he did not receive the 
Statement of the Case until September 1996.  However, he has 
also stated that he submitted his Substantive Appeal in April 
1995.  Neither contention is supported by the evidence of 
record.

With respect to the issue of proper notification - i.e. the 
veteran's claim that he did not receive the Statement of the 
Case until September 1996 - the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") requires only that the VA mail a notice to the 
"latest address then of record," and then the law presumes 
the regularity of the administrative process "in the absence 
of clear evidence to the contrary."  Ashley v. Derwinski, 2 
Vet. App 62, 64-65 (1992) (citing to United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)); Saylock 
v. Derwinski, 3 Vet. App. 394, 395 (1992).  The Court has 
also held that in the normal course of events, it is a 
veteran's responsibility to keep VA timely appraised of his 
current address and location.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  It is only where a file discloses other 
possible and plausible addresses that an attempt should be 
made to locate him at the alternate known address.  Id.

In the instant case, the evidence on file shows that the 
March 1995 Statement of the Case was mailed to the veteran's 
address of record in Tustin, California.  There is no 
evidence on file of an alternative address, including the 
veteran's current address in Irvine, California, until 
September 1996.  Accordingly, the presumption of regularity 
of the administrative process prevails, and the Board must 
conclude that the Statement of the Case was properly issued 
to the veteran.  See Ashley, supra.

With respect to the veteran's contention that he submitted a 
Substantive Appeal in April 1995, no such document is on 
file.  As mentioned above, the veteran submitted a copy of 
his purported April 1995 Substantive Appeal in September 
1996.  However, there is no date stamp or other evidence 
which shows that this document was actually received by VA in 
April 1995.  Thus, the Board cannot accept this document as 
proof that a timely Substantive Appeal was filed.

The Board further notes that the veteran's contentions are 
contradictory.  If he did not receive the Statement of the 
Case until September 1996, then he would have had no reason 
to submit his Substantive Appeal.  As mentioned above, the 
law only requires a claimant to submit a Substantive Appeal 
(VA Form 9 or its equivalent) after a Statement of the Case 
has been issued.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.302.  The Board also notes that the September 1996 
computer printout sheets note that the veteran acknowledged 
receipt of the Statement of the Case by April 1995.

For the reasons stated above, the Board must conclude that 
the veteran did not timely file a Substantive Appeal to the 
rating decision of June 22, 1994.

Regarding the benefit of the doubt doctrine codified at 
38 C.F.R. § 3.102, this regulation holds that when the 
evidence is in relative equipoise, the law dictates that the 
veteran prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
However, the issue of timeliness of a substantive appeal is a 
question of law; the veteran either fulfilled the 
requirements or he did not.  The Court has held that when the 
law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Since the veteran did not fulfill 
the legal requirements to perfect a timely appeal, the 
benefit of the doubt doctrine is not for application in the 
instant case.  


ORDER

Inasmuch as a timely appeal was not perfected for the rating 
decision of June 22, 1994, the benefit sought in this appeal 
is denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

